Order entered November 4, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00784-CV

             TONYA PARKS AND PARKS REALTY FIRM, LLC, Appellant

                                            V.

    AFFILIATED BANK, AFFILIATED BANK FSB, AFFILIATED BANK, INC.,
BANCAFFILIATED, INC., JOSHUA CAMPBELL, KATHERINE CAMPBELL, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-04540-C

                                        ORDER
       Before the Court is appellee Joshua Campbell’s and appellee Katherine Campbell’s

November 2, 2016 motion for substitution of counsel. We GRANT the motion. We DIRECT

the Clerk of the Court to remove Chris Hansen of Hermes Law, P.C. as counsel for appellees

Joshua Campbell and Katherine Campbell and substitute Jerry C. Alexander and John G.

Browning of Passman and Jones, P.C., 2500 Renaissance Tower, 1200 Elm Street, Dallas, Texas

75270 in his place.




                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE